Determination of respondent State Liquor Authority, dated February 4, 1972, unanimously annulled, on the law, without costs and without disbursements, the petition granted, and respondent is directed to issue a restaurant liquor license to petitioner forthwith. Upon the entire record before us we conclude that respondent’s refusal to issue the requested license was an abuse of discretion. All of the relevant facts were disclosed and we find insufficient support for the finding that “the approval of this application would create a high degree of risk and hazard in the administration and enforcement of the Alcoholic Beverage Control Law”. Concur — Markewieh, J. P., Kupferman, Murphy, Tilzer and Capozzoli, JJ.